                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Tina Louise Theis,                                                Case No. 3:17-cv-1866


                        Plaintiff,

        v.                                                        ORDER


Commissioner of Social Security,


                        Defendant.


        Before me is the August 1, 2018 Report and Recommendation of Magistrate Judge George J.

Limbert, recommending I affirm the decision of the Commissioner of Social Security denying the

application of Plaintiff Tina Louise Theis for Supplemental Security Income. (Doc. No. 16).


        Under federal law, “[w]ithin fourteen days after being served with a copy, any party may

serve and file written objections to such proposed findings and recommendations as provided by

rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

In this case, the fourteen-day period has elapsed and no objections have been filed.


        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the Report and

Recommendation. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also

Walters, 638 F.2d at 950 (6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987) (“only those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review”).
       Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 16), in its entirety as the Order of the Court, and affirm the

Commissioner’s decision.


       So Ordered.



                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 2
